             IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                       DALLAS DIVISION

BRANDON LEE KENNEDY,                         )
      Petitioner,                            )
                                             )
v.                                           )   No. 3:18-cv-2753-N (BT)
                                             )
THE STATE OF TEXAS,                          )
        Respondent.                          )

                                    ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

      Signed this 29th day of March, 2019.



                               _________________________________
                               DAVID C. GODBEY
                               UNITED STATES DISTRICT JUDGE
 
